MEMORANDUM **
Rafael Carrillo-Velasquez and his wife Beatriz Carrillo, natives and citizens of Mexico, petition for review of a Board of Immigration Appeals’ (“BIA”) decision summarily affirming an immigration judge’s (“IJ”) decision allowing the withdrawal of their applications for cancellation of removal and granting their request for voluntary departure. We lack jurisdiction over the petitioners’ contentions that they were defrauded by a notario and that they received insufficient notice of the denial of their Special Agricultural Workers application because they failed to administratively exhaust either issue. See Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir.2004).
*144We have jurisdiction over the remainder of the petition under 8 U.S.C. § 1252. We review de novo claims of due process violations in removal proceedings. See Taha v. Ashcroft, 362 F.3d 623, 626 (9th Cir.2004). We dismiss in part and deny in part the petition.
The petitioners were not prejudiced by their attorney’s decision to waive their right to appeal because the BIA considered and rejected their appeal on its merits. See Ramirez-Alejandre v. Ashcroft, 320 F.3d 858, 872 (9th Cir.2003) (en banc) (stating that prejudice must be shown to obtain relief for a violation of procedural due process rights in immigration proceedings).
The petitioners did not receive ineffective assistance of counsel, because their attorney’s decision to withdraw their applications for cancellation of removal and to accept voluntary departure constituted a tactical decision. See Magallanes-Damian v. INS, 783 F.2d 931, 934 (9th Cir. 1986).
Pursuant to Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), the petitioners’ motion for stay of removal included a timely request for stay of voluntary departure. Because the stay of removal was unopposed, the voluntary departure period was also stayed, nunc pro tunc, to the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.